United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE AIR FORCE,
NATIONAL GUARD BUREAU, Mansfield, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0058
Issued: August 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 14, 2016 appellant filed a timely appeal of a September 27, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment in the amount of
$3,868.45 for the period December 1, 2011 through February 8, 2014; (2) whether appellant was
at fault in the creation of the overpayment such that it is not subject to waiver; and (3) whether
OWCP properly determined that it would recover the overpayment by deducting $300.00 from
appellant’s continuing compensation benefits beginning October 16, 2016.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 12, 1991 appellant, then a 45-year-old aircraft pneudraulic systems mechanic,
injured his back while installing a brake assembly on an aircraft. OWCP accepted his claim for
lumbosacral strain. It authorized compensation benefits on September 12, 1991. On October 29,
1991 OWCP entered appellant on the periodic compensation rolls. The accompanying Form
EN1049 provided, “You must also report any retirement income, disability income, or
compensation benefits from any federal agency. This is because a recipient of compensation
benefits under [FECA] is not permitted to receive benefits under certain other federal programs,
including the Civil Service retirement program.” A Form EN1049 also advised, “If you are
receiving or have filed for [Social Security Administration (SSA)] disability benefits, please
contact your local [SSA] office about this award. On October 31, 1991 appellant certified that he
had read and understood the terms and conditions under which he could receive compensation.
Appellant returned to part-time work in the private sector on July 18, 1994. OWCP
reduced his compensation benefits based on his actual earnings on August 4, 1994. Appellant
stopped work in January 1996. On April 24, 2002 OWCP accepted that appellant sustained a
recurrence of disability on November 19, 2001. It reduced appellant’s wage-loss compensation
in a March 18, 2004 decision. OWCP’s Branch of Hearings and Review set aside the March 18,
2004 decision on October 18, 2004 and reinstated compensation.2
In a letter dated April 6, 2010, the employing establishment informed OWCP that
appellant was receiving SSA benefits. It noted that he was a Federal Employees Retirement
System (FERS) employee and requested that OWCP verify the amount of his SSA benefits so
that he would not receive an overpayment.
OWCP requested additional information from appellant regarding his SSA benefits on
April 15, 2010. Appellant responded on April 23, 2010 and indicated that he was receiving SSA
benefits, specifically Social Security Disability Insurance (SSDI) benefits beginning in
January 1992. He indicated that he did not receive a regular retirement check, or a disability
retirement check, but that he received a monthly military retirement check.
Appellant completed a Form EN1032 on December 12, 2011 and indicated that he had
received a military retirement check. He indicated that he was unclear how to respond to
whether he had received a regular retirement check. Appellant answered “no” to the question of
whether he received benefits from SSA as part of an annuity for federal service.
On June 13, 2011 OWCP accepted the additional conditions of aggravation of
degenerative disc disease at L4-5 and L5-S1 and aggravation of herniated bulging disc at L4-5.
On July 18, 2011 it also accepted major depressive disorder and panic disorder with agoraphobia.
On January 11, 2012 OWCP updated appellant’s accepted conditions to include post-traumatic
stress disorder.

2

On December 12, 2008 appellant appealed to the Board. However, the Board found that there was no OWCP
decision over which it had jurisdiction. On August 21, 2009 the Board dismissed the appeal. Docket No. 09-0505
(issued August 21, 2009).

2

OWCP requested information from SSA on April 20, 2012 regarding dual benefits. On
July 16, 2012 appellant indicated that he was eligible for FERS retirement, but could not receive
these benefits as he was receiving FECA benefits. He indicated that he was receiving benefits
from the SSA and provided his monthly SSA benefits.
Appellant completed a Form EN1032 on December 14, 2012 and indicated that he was
not receiving benefits from SSA as part of an annuity for federal service. He completed a Form
EN1032 on December 12, 2013 and also indicated that he was not receiving benefits from SSA
as part of an annuity for federal service.
On January 21 and 23, 2014 SSA provided OWCP with two calculations of appellant’s
SSA benefits. On the first form dated January 13, 2014 the handwritten figures indicate that the
SSA with FERS rate was $1,481.20 and without FERS the SSA rate was $1,264.00 beginning
December 2011. Beginning December 2012 the SSA rate with FERS was $1,506.30 and without
FERS the SSA rate was $1,285.50. Beginning December 2013 the SSA rate with FERS was
$1,528.80 and without FERS $1,304.70.
On the second form, dated January 15, 2014, the handwritten figures indicate that the
December 2011 SSA rate with FERS remained $1,481.20 while without FERS the SSA rate was
listed as $1,272.90. The second form indicated that the December 2012 SSA rate with FERS
remained $1,506.30, while the SSA rate without FERS was listed as $1,294.50. The second
form also indicated that the December 2013 SSA rate with FERS was $1,528.50 and the SSA
rate without FERS was $1,313.90.
OWCP informed SSA on March 14, 2014 of the receipt of two calculation forms with
varying sums and requested a correct calculation. On March 26, 2014 appellant informed
OWCP that the benefit amounts provided by SSA to OWCP were different than the amounts
which appeared on his benefits statements for the periods in question. OWCP contacted SSA by
telephone and was instructed that the January 15, 2014 form was correct. It notified appellant on
April 3, 2014.
OWCP calculated appellant’s overpayment based on the SSA offset for FERS and found
that appellant received an overpayment in the amount of $5,557.84.
On July 30, 2014 OWCP made a preliminary determination that appellant received a
$5,532.37 overpayment of compensation because he was receiving SSA benefits while receiving
FECA benefits. It made the preliminary determination that appellant was at fault in the creation
of the overpayment because “you were receiving dual benefits which you know or should have
known constitutes dual benefits under FECA.”
Appellant requested a prerecoupment hearing with OWCP’s Branch of Hearings and
Review on August 19, 2014 on the issues of fault and possible waiver. He disagreed that an
overpayment occurred, with the amount of the overpayment, and with the finding of fault.
Appellant completed an overpayment recovery questionnaire (OWCP-20) on August 18, 2014.
He alleged that he was not informed of the conditions under which he could receive SSA and
FECA benefits.

3

On December 12, 2014 appellant completed a Form EN1032 and indicated that he had
not received benefits from SSA as part of an annuity for federal service.
Appellant testified at the oral hearing before an OWCP hearing representative on
March 24, 2015. On March 25, 2015 OWCP’s hearing representative requested that appellant
complete an additional Form OWCP-20. Appellant completed the additional form on
April 6, 2015.
By decision dated June 9, 2015, OWCP’s hearing representative set aside the July 30,
2014 preliminary overpayment finding. She found that, due to the discrepancies in the
information provided by SSA, OWCP must request written clarification of appellant’s actual
entitlement. Following this, the hearing representative directed that OWCP provide appellant
with a new preliminary overpayment determination.
OWCP requested clarification of appellant’s actual entitlement to SSA benefits on
October 19 and December 7, 2015. On November 12, 2015 the SSA responded and provided a
third set of handwritten computations. These provided that during the period beginning
December 2011, appellant’s SSA rate with FERS was $1,481.20 and the SSA rate without FERS
was $1,336.20. For the period beginning December 2012, the SSA rate with FERS was
$1,506.30 and appellant’s SSA rate without FERS was $1,358.90. Beginning December 2013
appellant’s SSA rate with FERS was $1,528.80 and without FERS was $1,379.20. On
December 2014 the SSA rate with FERS was $1,554.70 and without FERS was $1,402.60. On
the bottom of the form was the handwritten note, “Conferred with technical expert. Rates above
are correct.”
OWCP calculated the overpayment from dual SSA and FERS benefits from December 1,
2011 through November 30, 2012 in the amount of $1,749.56 and from December 1, 2012
through November 30, 2013 in the amount of $1,773.66, and from December 1, 2013 through
February 8, 2014 in the amount of $345.23. OWCP totaled the three periods to reach an
overpayment of $3,868.45.
On December 16, 2015 OWCP revised the preliminary overpayment finding noting that
appellant received a $3,868.45 overpayment because he received SSA benefits as a FERS
employee while receiving FECA benefits. It found appellant at fault in creating the overpayment
because he knew or should have known that he was receiving dual benefits. OWCP informed
him of his appeal rights and asked that he complete an overpayment recovery questionnaire for
OWCP to consider questions of fault and waiver and to determine a reasonable method for
collection.
In a file memorandum dated February 8, 2016, OWCP determined that an overpayment
in the amount of $43.84 had been identified due to a cost-of-living increase to FERS benefits in
December 2014. It administratively terminated this overpayment.
By decision dated September 27, 2016, OWCP found that appellant had received an
overpayment in the amount of $3,868.45 for the period December 1, 2011 through February 8,
2014 for which he was at fault as he knew or should have known that he was not entitled to dual
benefits. It further noted that appellant had not contested the finding or submitted financial

4

information and that recovery of the overpayment would be made by withholding $300.00 from
appellant’s future compensation benefits.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits that are attributable to federal service and that, if an employee receives SSA
benefits based on federal service, his or her compensation benefits shall be reduced by the
amount of SSA benefits attributable to his or her federal service.3
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply: in disability cases, FECA benefits will be reduced by
SSA benefits paid on the basis of age and attributable to the employee’s federal service.4 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: where a claimant has received SSA benefits, OWCP will obtain information from SSA
on the amount of the claimant’s benefits beginning with the date of eligibility to FECA benefits.
SSA will provide the actual amount of SSA benefits received by the claimant/beneficiary. SSA
will also provide a hypothetical SSA benefit computed without the FERS covered earnings.
OWCP will then deduct the hypothetical benefit from the actual benefit to determine the amount
of benefits which are attributable to federal service and that amount will be deducted from FECA
benefits to obtain the amount of compensation payable.5
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for a decision.
The record supports that appellant received FECA wage-loss compensation beginning on
September 12, 1991 and that he received SSA benefits beginning on December 1, 2011. The
portion of the SSA benefits appellant earned as a federal employee was part of his FERS
retirement package, and the receipt of benefits under FECA and federal retirement benefits
concurrently is a prohibited dual benefit.6 Appellant’s FECA compensation was not offset until
February 9, 2014.
The SSA notified OWCP of three possible SSA rates for appellant and their effective
dates. Given the discrepancy in the amounts provided by SSA on three different forms covering
the same benefit period, OWCP should have further developed the evidence by obtaining

3

5 U.S.C. § 8116(d). See G.T., Docket No. 15-1314 (issued September 9, 2016).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(a) (February 1995);
Chapter 2.1000(e)(2) (February 1995). OWCP does not require an election between FECA benefits and SSA
benefits except when they are attributable to the employee’s federal service. See B.R., Docket No. 16-0567 (issued
December 9, 2016); R.C., Docket No. 09-2131 (issued April 2, 2010).
5

FECA Bulletin No. 97-09 (issued February 3, 1997); E.C., Docket No. 14-1743 (issued December 4, 2014).

6

See P.G., Docket No. 13-0589 (issued July 9, 2013).

5

clarification from SSA as to appellant’s SSA rate with and without any offset from FERS.7 The
evidence upon which OWCP relies is simply one of three sheets with handwritten numbers.
OWCP selected the last set of numbers. However, there is no clear explanation as to what the
error was in the prior two sets of numbers or why the last set of numbers is correct. The only
explanation in the record is a handwritten note from the preparer of the last form: “Conferred
with technical expert. Rates above are correct.” The Board finds that this explanation is
insufficient to meet OWCP’s burden of proof to establish the appropriate SSA rate and the
amount of the overpayment. Without accurate information from SSA advising whether appellant
was in receipt of retirement benefits based in part on federal service and providing reliable
figures of his monthly benefits, the Board is unable to determine whether an overpayment exists
and the amount of any overpayment.8
The Board will therefore set aside the September 27, 2016 overpayment decision.9 On
remand OWCP shall request that SSA confirm that appellant received SSA retirement benefits
based in part on his federal service, resolve the conflicting FERS offset information provided,
and provide the effective dates to determine the fact and amount of overpayment.10
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
received an overpayment of compensation.

7

See E.H., Docket No. 16-1465 (issued December 19, 2016); K.G., Docket No. 16-0553 (issued June 21, 2016).

8

Id.

9

Id.; J.M., Docket No. 15-1604 (issued May 23, 2016).

10

Based on the Board’s disposition of whether appellant received an overpayment of compensation, it is
premature to address the issues of fault and recovery.

6

ORDER
IT IS HEREBY ORDERED THAT the September 27, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further proceedings consistent
with this opinion of the Board.
Issued: August 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

